UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 09-4122


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

RYAN CRAIG BROWN,

                    Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00184-RBH-1)


Submitted:        August 26, 2009             Decided:   September 3, 2009


Before WILKINSON and        MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Rose Mary Sheppard
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                    Ryan Craig Brown pled guilty pursuant to a Fed. R.

Crim. P. 11(c)(1)(C) plea agreement to armed bank robbery, in

violation of 18 U.S.C. §§ 2113(a), (d) (2006) (“Count One”); use

of    a       firearm      during     a    crime       of    violence,      in   violation       of

18 U.S.C.            §   924(c)(1)(A)       (2006)          (“Count   Two”);      and     robbery

affecting commerce, in violation of 18 U.S.C. § 1951(a) (2006)

(“Count Three”).                In exchange for the Government’s agreement to

dismiss            the   additional       counts    for      which    Brown      was    indicted,

Brown agreed to a 300-month sentence in his plea agreement and

the    district          court    imposed     this       sentence     on    Brown.        Brown’s

counsel has filed a brief, pursuant to Anders v. California,

386 U.S. 738 (1967), explaining that he found no meritorious

grounds for appeal, but nonetheless suggesting that the court

review: (i) whether the district court complied with Fed. R.

Crim.         P.    11   when    it   accepted         Brown’s   guilty       plea;     and    (ii)

whether            Brown’s   negotiated       and       agreed    upon      twenty-five        year

sentence is reasonable.                   Brown filed a pro se supplemental brief

in    which         he   raises   additional           assignments     of     error,     and   the

Government declined to file a responsive brief. 1                                      Finding no

error, we affirm.


          1
       Brown waived his right to appeal his conviction and
sentence in his plea agreement. Because the Government failed
to assert the waiver as a bar to the appeal, however, we may
(Continued)
                                                   2
            In     accordance       with      Anders,          we     have    reviewed        the

record in this case and have found no meritorious issues for

review.      The     record       reveals     that       the    district          court      fully

complied with the Fed. R. Crim. P. 11 requirements during the

plea    colloquy,       ensuring     that     Brown’s          plea     was       knowing     and

voluntary, that he understood the rights he was giving up by

pleading guilty and the sentence he faced, and that he committed

the    offenses    to     which    he   was       pleading          guilty.         Brown    also

attested     during      the     hearing      that       he     fully        understood        the

ramifications of his guilty plea, and that no one made promises

to    him   outside      those     made     by     the    Government           in     his    plea

agreement.        Because no error was committed during the Rule 11

hearing,    and    since    Brown’s       plea      was    knowing,          voluntary,        and

supported    by    a    sufficient        factual        basis,       we     affirm     Brown’s

convictions.

             We    also     affirm      Brown’s          sentence.            After       United

States v. Booker, 543 U.S. 220 (2005), a sentence is reviewed

for reasonableness, using an abuse of discretion standard of

review.     Gall v. United States, 128 S. Ct. 586, 597 (2007).                                The

first step in this review requires the court to ensure that the

district     court      committed       no        significant          procedural           error.



undertake an Anders review.        United                      States        v.     Poindexter,
492 F.3d 263, 271 (4th Cir. 2007).



                                              3
United   States       v.   Evans,     526    F.3d         155,    161    (4th     Cir.    2008).

Assuming the district court committed no significant procedural

error,       this     court     must        next          consider        the     substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                  Id. at 161-62.              While the court

presumes that a sentence within a properly calculated Guidelines

range is reasonable, see United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007), it may not presume that a sentence outside

the Guidelines range is unreasonable.                          See United States v. Abu

Ali,   528    F.3d     210,    261    (4th Cir.           2008)     (“[A]       sentence    that

deviates      from     the    Guidelines            is     reviewed       under     the    same

deferential abuse-of-discretion standard as a sentence imposed

within the applicable guidelines range.”), cert. denied, 129 S.

Ct. 1312 (2009).

              Our review of the plea agreement, Brown’s presentence

investigation        report,     and      the       sentencing          hearing    transcript

confirms      that     Brown’s       sentence            was     both    procedurally        and

substantively reasonable.                 Even though the sentence was above

Brown’s Guidelines range, it was reasonable in light of Brown’s

Rule   11    plea     agreement      in   which          Brown    agreed    to     the    upward

departure.          Moreover, because the sentence to which he agreed

was substantially less than the sentence he faced had he been

convicted of all of the crimes for which he was indicted, Brown



                                                4
received     the   benefit      of   his       bargain       when        the    Government

dismissed the remaining counts.

            Having reviewed the record in this case and finding no

meritorious issues for review, 2 we affirm the district court’s

judgment.      This   court     requires       that    counsel      inform       Brown   in

writing of his right to petition the Supreme Court of the United

States for further review.           If Brown requests that a petition be

filed,   but   counsel    believes      that      such       a    petition       would   be

frivolous,     then   counsel    may   motion         this       court    for    leave   to

withdraw from representation.           Counsel's motion must state that

a copy thereof was served on Brown.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                 AFFIRMED




     2
       We have reviewed the assignments of error raised in
Brown’s pro se supplemental brief and find them to be meritless.




                                           5